Citation Nr: 0933244	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  06-28 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neurological 
deficit of the bilateral legs and feet, claimed as secondary 
to service-connected low back strain.

2.  Entitlement to an increased rating for low back strain, 
evaluated as 20 percent disabling prior to December 1, 2006, 
as 40 percent from December 1, 2006, to July 1, 2009, and as 
20 percent thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1983 to February 
1984 and in July 2001.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision, and the case was referred 
to the Board for appellate review.  

In a May 2007 rating decision, the 20 percent evaluation 
assigned to the Veteran's service-connected low back disorder 
was increased to 40 percent, effective December 1, 2006.  
However, as this increase does not constitute a full grant of 
all benefits possible, and as the Veteran has not withdrawn 
his claim, the issue remains on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

In August 2008 the Board returned the claim for further 
development and an additional examination.  The requested 
development has been completed and no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The objective and probative medical evidence 
preponderated against a finding that the Veteran has 
neurological deficits of the bilateral legs and feet related 
to his military service, including as due to any service-
connected disability of the lumbar spine.

2.  Prior to December 1, 2006, the Veteran's low back strain 
was manifested by moderate limitation of motion.

3.  From December 1, 2006, to July 1, 2009, the Veteran's low 
back strain was manifested by forward flexion of the 
thoracolumbar spine limited to 30 degrees or less.

4.  From July 1, 2009, the Veteran's low back strain was 
manifested by moderate limitation of motion, but not by 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less or by any ankylosis.


CONCLUSIONS OF LAW

1.  The Veteran does not currently have a neurologic deficit 
of the bilateral legs and feet proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.310 (2008). 

2.  Prior to December 1, 2006, the criteria for a rating in 
excess of 20 percent for lumbosacral strain were not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, Diagnostic Code 5292, 5295 (before 
September 26, 2003). 

3.  Between December 1, 2006, and July 1, 2009, the criteria 
for a rating in excess of 40 percent for lumbosacral strain 
were not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.40, 4.45, 4.59, Diagnostic Codes 5237, 5242 
(effective September 26, 2003).

4.  From July 1, 2009, the criteria for a rating in excess of 
20 percent for lumbosacral strain have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, Diagnostic Codes 5237, 5242 (effective 
September 26, 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated July 2005, 
July 2006 and May 2009.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increase compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  This holding requires the Secretary to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has had on the 
claimant's employment and daily life.  Id.  This notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation. 

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm. Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis. 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
Veteran was advised of the relevant regulations by the August 
2006 Statement of the Case.  He did not ask that further 
guidance be provided, and, being represented, has had access 
to information regard the VA rating system.  Thus any 
deficiencies under Vazquez-Flores must be considered harmless 
error.

Regarding the service connection claim, the initial July 2005 
notification did not advise the Veteran of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection; however the service connection claim is 
not granted, so no new disability rating or effective date 
will be assigned as to those claims.  Accordingly, any defect 
with respect to that aspect of the notice requirement is 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  That notwithstanding, a subsequent notice letter was 
sent to the Veteran in July 2006 that substantially complied 
with the holding in Dingess.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

Service Connection for Neurological Deficit

The Veteran seeks service connection for a neurologic deficit 
of the bilateral legs and feet, claimed as secondary to 
service-connected low back strain.  He asserts that he has 
severe tightness, cramping and lack of feeling in both legs 
and feet which he attributes to a surgical procedure 
performed in March 2005 for treatment for his low back 
condition.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In a claim for secondary to service connection, the 
regulations provide that service connection shall be granted 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310.  
In the context of claims for secondary service connection, 
there must be medical evidence showing an etiologic 
relationship between the service-connected disability on the 
one hand and the condition said to be proximately due to the 
service-connected disability on the other.  Buckley v. West, 
12 Vet. App. 76, 84 (1998).  Secondary service connection may 
also be warranted for a non-service-connected disability when 
that disability is aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  Also, with regard to a claim for secondary service 
connection, the record must contain competent evidence that 
the secondary disability was caused by the service-connected 
disability.  See Wallin v. West, 11 Vet. App. 509 (1998); 
Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

To establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred or 
aggravated therein.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992). 

The Veteran had contended that service connection should be 
granted for neurological deficits, bilateral legs and feet 
due to the Veteran's low back disability.  The record 
demonstrates that no neurological deficits of the legs or 
feet were found in service or on separation from service.  

Service treatment records demonstrate that no neurological 
deficits of the lower extremities were found in service or on 
separation from service.  Moreover, the Veteran has submitted 
numerous private treatment records and has undergone several 
VA examinations in connection with this claim, none of which 
indicate neurological deficits of the lower extremities due 
to the Veteran's low back disability.

More specifically, the Veteran had submitted voluminous 
treatment records from Scott & White dating back from 
September 2001 to May 2009.  These treatment records are 
largely for the Veteran's low back disorder.  However, 
several of these treatment records also mention leg pain and 
associated symptomatology.

A treatment record from September 2001 specifically stated 
that the Veteran had no numbness, weakness or pain in his 
legs.  Objective evidence indicated pain extending laterally 
and inferiorly into the buttock, but straight leg testing was 
negative and reflexes at the knees and ankles were plus 2 
bilaterally and symmetric.  Treatment records from February 
2002 indicate similar symptomatology.  

Private treatment records from March 2003 indicate that the 
Veteran came in for treatment stating that approximately a 
year earlier he began having problems with numbness extending 
down his right leg that lasted for a period of time and then 
resolved.  Then again, over the previous week the pain had 
begun to recur.  The Veteran also noted that with sitting he 
has increased pain in his lumbar back and pain that will 
extend down the lateral portion of the thigh, leg and into 
the foot.  The Veteran described the symptoms in his leg as 
more of a numbness feeling rather than pain.  No problems 
with bowel or bladder function were reported.  Reflexes at 
the knee and ankles were plus 2 bilaterally and symmetric.  
Straight leg raising was negative on each side, although with 
straight leg raising on the right it did result in pain in 
his right lumbar back.  Heel-toe walking was performed 
without difficulty.

Subsequent private treatment records from February 2005 
indicate that the Veteran had prior arthroscopic knee surgery 
ten years earlier.  In May 2005, two months after the 
Veteran's L5-S1 total disk arthroplasty a private medical 
record notes no low back pain but occasional soreness in the 
Veteran's posterior legs at the end of the day.  The treating 
physician advised stretching to help with the Veteran's 
hamstring tightness and minor aching in his calves.  

In May 2006 the Veteran returned for a follow-up and noted 
pain across is lumbar back extending into his buttocks and 
legs bilaterally all the way down to the calves posteriorly.  
The Veteran stated that he had been doing home stretching 
exercises but that they had not helped much.  The examiner 
noted that straight leg raising was difficult to perform 
because the Veteran tightened up his proximal leg muscles and 
with straight leg raising the Veteran felt a lot of tightness 
in his hamstrings.  Reflexes were +2 bilaterally and 
symmetric.  During a physical therapy evaluation the Veteran 
stated that he could not walk as well as before and that he 
sometimes drags his feet and stumbles.  He also stated that 
his feet feel numb and that he gets tightness and cramping in 
his hamstrings.  The examiner stated that the Veteran's gait 
was normal except that it was antalgic because of the back 
pain.  The Veteran complained of pain with straight-leg 
raising, mostly in the back.  Knees and ankles were noted to 
have good range of motion without pain and there was no 
instability, weakness, swelling or pain with ranging the 
joints.  Reflexes were +2 bilaterally in the knees and 
ankles.  The examiner opined that some of the Veteran's 
complaints could be related to polyneuropathy, such as the 
complaints of losing balance, trouble with ambulation and a 
pinprick sensation.  Electrodiagnostics were ordered, but the 
Veteran did not report for that examination.

In July 2006 the Veteran reported for a pre-surgery 
evaluation.  The Veteran stated that his symptoms had gotten 
worse since the previous evaluation and that he was having 
severe cramping in his bilateral calves and severe posterior 
thigh pain.  The examiner noted severe hamstring tightness 
and obvious spasms of pain in the Veteran's calves and thighs 
during physical examination.  The Veteran had difficulty 
walking on his heels and toes, but motor function appeared 
normal.  Radiographic imagery was performed and in October 
2006 the Veteran underwent surgery on his back. 

Most recently, in May 2009 the Veteran was again treated for 
back pain at Scott & White.  The Veteran stated that his back 
pain had recently become worse and also noted the cramping 
and spasms in his calves.  He also stated that he does not 
notice any numbness, tingling or weakness in his legs when 
walking.  Physical examination did not revealed any 
tenderness or masses in the calves and straight-leg raising 
was negative.  

As stated above, the Veteran has also undergone several VA 
examinations in conjunction with his claims.  In a November 
2005 VA examination the Veteran stated that after his April 
2005 back surgery he began noticing pain in both lower 
extremities.  The Veteran claimed that prior to the surgery 
he only had pain in his right leg and he stated that now he 
has constant numbness and pain in both legs and muscle cramps 
in both legs usually four or five times a day.  On physical 
examination the examiner found that the Veteran gait was 
normal and no postural abnormalities were found.  Sensory 
examination, motor examination and reflexes were intact.  
Rectal examination was deferred and Lasegue's sign was 
negative.  After electromyelogram and nerve conduction 
velocity studies the examiner also determined that there was 
no peripheral neuropathy in the legs and no detectable EMG 
evidence of a bilateral lumbar nerve root lesion.  

Another VA examination was conducted in April 2007.  The 
report from that examination indicates that the Veteran 
stated that he had lumbar pain radiating to both lower 
extremities to the level of the calves, with cramping.  He 
stated that the pain was constant, but was aggravated by 
sitting for long period, bending over, picking thing up and 
lifting weights.  He also noted pain and tightness of the 
hips after walking for more than 20 minutes, and claimed that 
he must stop waling at 30 minutes due to pain, cramping and 
tightness of both hips and lower extremities.  Upon 
neurological examination the examiner found that the 
Veteran's sensory examination, motor examination, rectal 
examination and reflexes were all normal.  Lasegue's sign was 
positive bilaterally, but no non-organic physical signs were 
found.  The examiner determined that there was no peripheral 
neuropathy of the legs and no detectable EMG evidence of a 
bilateral lumbar nerve root lesion. 

The most recent VA examination was conducted in January 2009.  
The Veteran stated that he still had pain in both legs with 
cramps, but that this was doing much better.  The Veteran was 
concerned about difficulty with balance, and stated that he 
falls on multiple occasions because of poor balance following 
his second surgery, though none of these falls has required 
emergency room management.  No associated symptoms, including 
weight loss, fevers, malaise, dizziness, visual disturbances, 
numbness, weakness, bladder complaints, bowel complaints or 
erectile dysfunction was noted.  The Veteran's legs were of 
normal size and strength and there was no atrophy of the 
muscles.  Neurological examination indicated some mild 
decreased sensation in the nondermatomal distribution of both 
lower extremities.  However, reflexes, motor examination, and 
Lasegue's sign were all normal.  Rectal examination was 
deferred.  The examiner determined that the Veteran had no 
evidence of neurological dysfunction that would be associated 
with his lumbar spine disc disease.  The examiner also 
determined that the complaint of radiculopathy to both lower 
extremities was unfounded by normal electromyelogram and 
nerve conduction velocity studies and normal neurological 
exam with motor sensory deep tendon reflexes intact.  He 
stated that the symptom of muscle spasms do not correlate to 
the Veteran's disc disease as his physical exam and 
electrodiagnostic studies are normal, showing no signs of 
impingement of a lumbar nerve root.  

The Board finds that there is a preponderance of evidence 
against the Veteran's claim of entitlement to service 
connection for a neurological deficit of the bilateral legs 
and feet.  A claimant is responsible for supporting a claim 
for benefits under laws administered by the VA, and the 
Veteran was clearly advised of the need to submit medical 
evidence demonstrating not just the existence of a service-
connected condition, but a nexus or relationship between that 
condition and the condition being claimed.  The Veteran has 
failed to do so.  The Veteran obviously believes that his leg 
and ankle pain is due to his service-connected low back 
condition, but he has presented no corroborating medical 
evidence supporting this belief.  Although the Veteran has 
submitted voluminous private treatment records, none of these 
directly addresses the etiology of the Veteran's leg and 
ankle pain or discusses the etiology of that condition.  In 
fact, the only competent evidence regarding causality is that 
of VA examiners who have opined that the Veteran does not 
have a neurologic deficit of the bilateral legs and feet as 
secondary to the Veteran's service-connected back condition.  
The Veteran, as a layperson, lacks appropriate medical 
training and is therefore not competent to provide a 
probative opinion on a medical matter.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997).  While he is competent to report 
the facts, determinations of etiology are medical questions.  

Additionally, a service connection claim must be accompanied 
by evidence which establishes that the claimant currently has 
the disability being claimed.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Service connection is not warranted in the 
absence of proof of the existence of the condition.  Absent 
evidence of a neurologic deficit of the bilateral legs and 
feet, which could be attributed to the Veteran's service-
connected back condition, the Board finds that service 
connection for a neurologic deficit of the bilateral legs and 
feet is not warranted.

Increase Rating for Low Back Strain

The Veteran has also claimed entitlement to a higher rating 
for his service-connected low back strain.  The Veteran first 
claimed entitlement to service connection for this condition 
in September 2001.  In a May 2002 rating decision the RO 
granted service connection and assigned a 10 percent rating, 
effective July 29, 2001, the day after the Veteran was 
released from active service.  In May 2003 the Veteran filed 
for an increased rating and in July 2003 rating decision the 
RO increased the Veteran's disability rating for that 
condition to 20 percent, effective from May 9, 2003. In a 
December 2005 rating decision the Veteran received a 
temporary 100 percent evaluation effective March 8. 2005, for 
convalescence following surgery.  His 20 percent evaluation 
was restored on May 1, 2005.  In a January 2007 rating 
decision the Veteran was granted another 100 percent 
evaluation for convalescence beginning October 16, 2006, with 
the 20 percent evaluation again restored on December 1, 2006.  
In the interim the Veteran had filed a Substantive Appeal (VA 
Form 9) disagreeing with the 20 percent rating assigned in 
the December 2005 rating decision.  As mentioned above, after 
review, in a May 2007 rating decision, the RO increased the 
Veteran's rating evaluation from 20 percent to 40 percent, 
effective December 1, 2006.  

In August 2008 the Board remanded the claim for further 
development and in May 2009 the RO sent the Veteran a letter 
proposing reduction of his rating from 40 percent to 10 
percent.  Ultimately, a June 2009 rating decision decreased 
the Veteran 40 percent disability evaluation to 20 percent, 
effective from July 1, 2009.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected condition 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set in the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required by that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.1.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).

Under those criteria, lumbosacral strain warranted a 
noncompensable evaluation if there were slight subjective 
symptoms only.  A 10 percent evaluation was warranted if 
manifested by characteristic pain on motion.  With muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position, a 20 percent 
evaluation was warranted.  A 40 percent evaluation was 
warranted for severe lumbosacral strain with listing of the 
whole spine to the opposite side; positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritis 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003). 

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warranted a10 
percent evaluation if slight, a 20 percent evaluation if 
moderate, or a 40 percent evaluation if severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).

Under the revised criteria effective on September 26, 2003, a 
10 percent evaluation is in order for forward flexion of the 
thoracolumbar spine greater than 60 degree but not greater 
than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of height.  38 C.F.R. § 4.71, Diagnostic Code 
5242.

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or severe guarding enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine and a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.

Under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.

In connection with his claim the Veteran had submitted 
numerous private treatment records and has undergone several 
VA examinations.  In March 2005 the Veteran underwent a L5-S1 
total disc arthroplasty.  Private treatment records from 
April 2005 and May 2005 private treatment records from Scott 
& White indicate that the Veteran had responded well the 
procedure and had increased movement and decreased pain and 
that he was performing light duty without any problems.  

During a November 2005 VA examination the Veteran stated that 
he had daily back pain below the beltline radiating to both 
legs with an intensity of six out of ten.  No significant 
flare-ups were noted.  The Veteran also stated that he wore a 
brace and that he had difficulty bending over putting on his 
shoes and socks.  Physical examination revealed a well-healed 
scar with normal posture and gait and normal curvature of the 
spine.  Range of motion studies for the thoracolumbar spine 
indicated forward flexion from zero to 70 degrees with pain, 
extension from zero to 30 degrees without pain, left and 
right lateral flexion from zero to 30 degrees with pain and 
left and right lateral rotation from zero to 30 degrees 
without pain.  No additional limitations were noted with 
repetition of movements during the examination that were 
related to pain, fatigue, incoordination, weakness or lack of 
endurance.  No postural abnormalities were noted and 
neurological examination was entirely normal.  X-ray studies 
revealed satisfactory alignment, normal lordosis and open 
sacroiliac joints.  Minimal osteophyte formation of L3 to L5 
was noted anteriorly and a ring-shaped metallic processes in 
L5-S1 were noted consistent with the Veteran's arthroplasty.  
The examiner's impression was minimal degenerative changes, 
no peripheral neuropathy and no EMG evidence of a bilateral 
lumbar nerve root lesion.

Additional private treatment records from Scott & White 
throughout 2005 and 2006
indicate that the Veteran was having continued problems 
associated with his lower back.  In particular, a treatment 
records from May 2006 and July 2006 indicated that the 
Veteran was having persistent pain and difficulty walking.  
Radiographic imagery from July 2006 indicated normal 
alignment and no abnormal translational motion with flexion 
and extension.  Vertebral body heights were well maintained.  

An additional VA examination was provided in April 2007.  
During that examination the Veteran stated that he had pain 
across his lumbar spine radiating to both lower extremities 
to the level of the calves, with cramping.  He stated that 
the pain was constant, but was also aggravated by sitting for 
long periods of time, bending over, lifting and walking for 
more than twenty minutes.  Range of motion studies for the 
thoracolumbar spine revealed forward flexion from zero to 30 
degrees, extension from zero to 15 degrees, left and right 
lateral flexion from zero to 15 degrees and left and right 
rotation from zero to 30 degrees.  Pain was noted through 
forward flexion and at the end of extension, lateral flexion 
and lateral rotation.  No decrease is range of motion or 
function was noted after repeated forward flexion, but 
constant tightness, weakness and tenderness of the lumbar 
muscles was evidenced.  The Veteran gait was slow, stiff and 
antalgic and increase lordosis due to spasm and pain was 
noted, as well as guarding of movement.  Neurological 
examination was normal, except for Lasegue's sign, which was 
positive bilaterally.

Additional VA treatment records from throughout 2008 indicate 
that the Veteran was treated for low back pain on a regular 
basis, and the most recent VA examination was performed in 
January 2009.  During that examination the Veteran complained 
of continued daily residual lumbar back pain radiating to 
both legs, though the cramping pain was doing much better.  
No acute flare-ups or associated symptoms were noted.  The 
Veteran stated that he wears a back brace while working, but 
this was not worn during the examination.  The Veteran also 
stated that he has to take off time from work as a park 
ranger approximately three weeks a month because of flare-up 
of his back pain, though this does not require complete bed 
rest or emergency room management.  Physical inspection 
revealed a well-healed scar with loss of normal lumbar 
lordosis, as would be expected with lumbar fusion.  
Otherwise, the Veteran's back was symmetrical in appearance 
and motion.  Range of motion studies for the thoracolumbar 
spine revealed flexion from zero to 90 degrees, extension 
from zero to 30 degrees, left and right lateral flexion from 
zero to 30 degrees and left and right lateral rotation from 
zero to 30 degrees.  Mild to moderate discomfort was noted 
with all motion, but no additional limitations were noted 
upon repetition due to pain, fatigue, incoordination, 
weakness of lack of endurance.  Neurological examination 
indicated some mild decreased sensation in the nondermatomal 
distribution of both lower extremities, but no muscle 
atrophy.  Normal reflexes were noted and no evidence of 
distal nerve involvement was indicated.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the Veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

The Board has determined that the 20 percent rating from 
March 28, 2005, is based on adequate evidence of disability.  
That evaluation was previously assigned based on moderate 
limitation of motion under the rating criteria in effect 
prior to September 26, 2003.  However, a rating in excess of 
20 percent is not warranted under the rating criteria which 
went into effect on September 23, 2003, as a higher 
evaluation of 40 percent would have required forward flexion 
of the thoracolumbar spine of 30 degrees or less or 
unfavorable ankylosis of the entire thoracolumbar spine.  
Furthermore, the Veteran's symptoms from pain, weakness, 
fatigability, instability and weight-bearing were not severe 
enough to cause functional impairment which would have 
warranted a higher evaluation.  

In addition, the Board finds justification for the RO's 
rating decision increasing the disability rating from 20 
percent to 40 percent between December 1, 2006, and July 1, 
2009.  The June 2008 VA examination evidenced symptomatology 
in line with a 40 percent evaluation, including forward 
flexion limited to 30 degrees by severe pain as well as 
weakness and tenderness in the lumbosacral muscles and 
guarding of movements.  A higher evaluation of 50 percent was 
not warranted as there was no evidence of unfavorable 
ankylosis of the spine.  

Furthermore, the Board finds substantial improvement in the 
Veteran's disability indicated in the January 2009 VA 
examination justifying the decreased rating effective from 
July 1, 2009.  Under the rating criteria currently in effect 
the Board has concluded that the overall functional 
impairment from the disability does not warrant more than a 
single 20 percent rating.  In this regard, the Board notes 
that none of the evidence shows that forward flexion of the 
thoracolumbar spine was noted limited to 30 degrees or less 
or that the combined range of motion of the thoracolumbar 
spine was limited to 120 degrees or less or that there was 
muscle spasm or guarding severe enough to result in an 
abnormal gat or abnormal spinal contour.  In addition, there 
is no evidence of any incapacitating episode of back symptoms 
requiring bed rest prescribed by a physician.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 389 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected back disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.

Of particular note, the Board takes notice that 38 U.S.C.A. 
§ 1155 sets forth provisions governing disability ratings, 
and directs the Secretary to "adopt and apply a schedule of 
ratings of reduction in earning capacity from specific 
injuries or combinations of injuries."  In addition, "the 
Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience."  However, in no 
event shall such a readjustment in the rating schedule cause 
a Veteran's disability rating in effect on the effective date 
of the readjustment to be reduced unless an improvement in 
the Veteran's disability is shown to have occurred.  
38 U.S.C.A. § 1155. 

As mentioned above, the Veteran's rating was first increased 
to 20 percent in July 2003, with an effective date of May 9, 
2003, and since that time the rating criteria for the 
Veteran's condition have changed.  Therefore, while the 
Veteran's current symptomatology would be rated as less than 
20 percent disabling under the current rating criteria his 20 
percent rating is protected because under the rating criteria 
in effect prior to September 26, 2003, the Veteran would 
still warrant a 20 percent rating.  

38 C.F.R. § 3.321(b) (2008) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the Veteran for his service-connected disability 
an extra-schedular evaluation will be assigned.  Where the 
Veteran has asserted that the schedular rating is inadequate 
or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If that matter is not referred, and is raised 
by the record, the Board must provide adequate reasons and 
bases for its decision to not so refer.  Colayong v. West, 
12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

In this case, the service-connected disabilities rated above 
have not been shown, or alleged, to cause such difficulties 
as marked interference with employment or to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See VAOPGCPREC 
6-96.  

As the preponderance of the evidence if against the claim for 
an increase rating for any of the timeframes included in the 
appeal period, the benefit-of-the-doubt rule does not apply 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a neurologic deficit of 
the bilateral legs and feet claimed as secondary to service-
connect low back strain is denied.

Entitlement to an increased rating for low back strain, 
evaluated as 20 percent disabling prior to December 1, 2006, 
as 40 percent from December 1, 2006, to July 1, 2009, and as 
20 percent thereafter is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


